269 F.Supp.2d 1378 (2003)
In re TRAIN DERAILMENT NEAR AMITE, LOUISIANA, ON OCTOBER 12, 2002
No. 1531.
Judicial Panel on Multidistrict Litigation.
July 1, 2003.
Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, BRUCE M. SELYA, JULIA SMITH GIBBONS, D. LOWELL JENgEN, J. FREDERICK MOTZ and ROBERT L. MILLER, Jr., Judges of the Panel.

TRANSFER ORDER
WM. TERRELL HODGES, Chairman.
This litigation presently consists of 23 actions: twenty actions in the Eastern District of Louisiana, and two actions[1] in the Southern District of Mississippi. Before the Panel is a motion, pursuant to 28 U.S.C. § 1407, by plaintiffs in one Louisiana action seeking centralization of all actions[2] in either the Eastern District of Louisiana or the Southern District of Mississippi for coordinated or consolidated pretrial proceedings. Plaintiffs in two other Louisiana actions[3] support centralization *1379 in the Louisiana federal district. Defendant Illinois Central Railroad Company d/b/a Canadian National/Illinois Central Railroad Company (CN/IC) asks the Panel to defer its Section 1407 ruling pending a ruling in the Mississippi actions on defendant's motion to transfer, under 28 U.S.C. § 1404(a), these two actions to the Eastern District of Louisiana. Alternatively, CN/IC supports Section 1407 centralization in the Eastern District of Louisiana.
On the basis of the papers filed and hearing session held, the Panel finds that the actions in this litigation arising out of the October 12, 2002 CN/IC train derailment in Amite, Louisiana, share questions of fact relating to the cause(s) of this derailment and any liability resulting therefrom. Centralization in the Eastern District of Louisiana will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation and is desirable in order to eliminate duplicative discovery, prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary.
The Panel is persuaded that the Eastern District of Louisiana, where more than twenty related actions are currently pending, is an appropriate transferee forum for this litigation. We note that i) the train derailment took place in Louisiana and witnesses can be expected to be found there, and ii) the Louisiana actions are already proceeding apace before Judge Jay C. Zainey.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on the attached Schedule A and pending outside the Eastern District of Louisiana are transferred to the Eastern District of Louisiana and, with the consent of that court, assigned to the Honorable Jay C. Zainey for coordinated or consolidated pretrial proceedings with the actions pending there.

SCHEDULE A
MDL-1531In re Train Derailment Near Amite, Louisiana, on October 12, 2002
Eastern District of Louisiana

Susan Blades, et al. v. Illinois Central Railroad Co., et al., C.A. No. 2:02-3121

LaShawn Brown, etc. v. Illinois Central Railroad Co., C.A. No. 2:02-3123

Marsha M. Reid, et al. v. Canadian National Railroad Co., et al., C.A. No. 2:02-3124

Edward Washington, et al. v. Canadian Railroads, et al., C.A. No. 2:02-3128

Sandra Oliphant, et al. v. Canadian National Railway Co., et al., C.A. No. 2:02-3130

Rosie Harrell, et al. v. Canadian National Railway Co., et al., C.A. No. 2:02-3133

Vonda Jenkinson, et al. v. Canadian National Railway Co., et al., C.A. No. 2:02-3148

Ruby Edwards, et al v. Canadian National Railway Co., et al., C.A. No. 2:02-3149

Vercie Banks, et al. v. Illinois Central Railroad Co., C.A. No. 2:02-3155

Daniel Edwards v. Canadian Railroads, et al., C.A. No. 2:02-3156

Shirley Mixon v. Canadian National Railway Co., et al., C.A. No. 2:02-3169

Erma Barze, et al. v. Illinois Central Railroad Co., C.A. No. 2:02-3177

Henry Banks, Sr., et al. v. Illinois Central Railroad Co., et al., C.A. No. 2:02-3178


*1380 SCHEDULE AContinued

Rev. James E. Harvey, et al. v. Canadian National Railroad, Inc., et al., C.A. No. 2:02-3252

Lancelet Moore v. Canadian National Railway Co., et al., C.A. No. 2:02-3270

Howard Keith Cook, et al. v. Canadian National Railway Co., et al, C.A. No. 2:02-3276

Marvin Vernon, et al. v. Canadian National Railway Co., et al., C.A. No. 2:02-3286

Donald R. Walker, Sr., et al. v. Canadian National Railway Co., et al., C.A. No. 2:02-3327

Mary Evans, et al. v. Illinois Central Railroad Co., C.A. No. 2:02-3337

Edward Alexander, et al. v. Walter Martin Carlton, III, et al., C.A. No. 2:02-3418
Southern District of Mississippi

Doris Solomon v. Canadian National Railway Co., et al., C.A. No. 3:02-1854

David Robertson, et al. v. Illinois Central Railroad Co., C.A. No. 3:02-1855
NOTES
[1]  The Panel has been informed that on May 19, 2003, the Mississippi court granted defendants' motion to transfer under 28 U.S.C. § 1404(a) an additional actionAshely Burch, et al. v. Canadian National Railway Co., et al., S.D. Mississippi, C.A. No. 3:02-1827to the Eastern District of Louisiana. Accordingly, the Mississippi Burch action is not included in this Section 1407 transfer order.
[2]  Responding defendant states that it is aware of additional potentially related actions pending in the Eastern District of Louisiana. These actions and any other related actions will be treated as potential tagalong actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).
[3]  Counsel for one of these plaintiffs (who is interim liaison counsel and chairman of the Interim Plaintiffs' Steering Committee (IPSC)) represents that all ten members of the IPSC support Section 1407 centralization in the Louisiana district.